DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, it is unclear what is used for achieving the steps of : obtaining, determining , rating and updating.
Also it is unclear what the at least one condition c is.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (U.S. Pub No. 20150199775).
Regarding claims 1, 9, 21, Pfeiffer et al. disclose a non-transitory computer readable medium embodied computer executable instructions, an apparatus comprising a memory (114) as shown in Fig 1 and processor (140) as shown in Fig. 2 and a method for improving farm cultivation quality comprising: accessing a source of information regarding farm cultivation techniques (See paragraph 0035; as sensors provide information such as operating parameters, environmental data); constructing a cultivation knowledge graph by parsing the source of information regarding farm cultivation techniques, using natural language processing (See paragraph 0035; as the raw data sensor signals are processed in a computation layer obviously via natural language processing);
Identifying cultivation quality assessment factors by applying machine learning to the cultivation knowledge graph (See paragraph 0035; machine operating parameters is sensed and quality of material is expelled from the agricultural machine);
 estimating quality of a farm cultivation task by comparing a stream of real-time data to the cultivation quality assessment factors, wherein the stream of real-time data is related to performance of the farm cultivation task (See paragraph 0036-0037, 0039 for data comparison in real-time and performance calculation); 
identifying from the stream of real-time data using the cultivation knowledge graph, a controllable variable that affects the quality of the farm cultivation task (See paragraph 0038, 0039 controllable variable such as control data 112 fed to agricultural machine 102 that effects the quality of farm cultivation task); improving the quality of the farm cultivation task by facilitating a change in the controllable variable that affects the quality of the farm cultivation task (See paragraph 0038-0039; a change in the controllable variable (operator 101) based on his improved performance, it also improves the quality of the farm cultivation task).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Pfeiffer et al. by using natural language processing for parsing information regarding farm cultivation techniques since it would help to identify the possible performance improvement.
Regarding claims 2, 10, Pfeiffer et al. disclose wherein the controllable variable is the identity of a tractor operator (See paragraph 0037; as operator 101 is identified operating agricultural machine 102 (tractor)).
Regarding claims 3, 11, Pfeiffer et al. disclose identifying the source of information includes an unstructured data source that is accessed by a custom web crawler (See paragraph 0308; a web browser or any other computing component for accessing internet services wherein it would have been obvious to have a custom web crawler for doing so).
Claims 4-8, 12-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (U.S. Pub No. 20150199775) in view of Applicant’s admitted prior art in the background of the invention (AAPA).
Regarding claims 4-8, 12-15, 17-19, Pfeiffer et al. disclose all but fail to specifically disclose  parsing the source of information comprises parsing for mentions of cultivation tasks and for associated indications of effects on farm yield; and wherein the mentions of cultivation tasks are selected from the group consisting of: ploughing, deep ripping, harrowing, fertilizer spreading and other farm cultivation operations by tractors; wherein parsing the source of information further comprises parsing for mentions of general farm conditions related to effects of cultivation tasks; wherein the general farm conditions are selected from the group consisting of: soil type, soil structure, soil moisture, farm topology, crop planting pattern, historical rainfall, projected rainfall, historical temperature, and projected temperature; and wherein, in the estimating step, the real-time data is selected from the group consisting of: air temperature, soil temperature, air humidity, soil moisture, soil surface imagery, tractor engine torque, tractor attachment drag force, and tractor attachment running depth. 
In an analogous art, AAPA disclose parsing the source of information comprises parsing for mentions of cultivation tasks and for associated indications of effects on farm yield (See paragraph 0003); and wherein the mentions of cultivation tasks are selected from the group consisting of: ploughing, deep ripping, harrowing, fertilizer spreading and other farm cultivation operations by tractors (See paragraph 0002); wherein parsing the source of information further comprises parsing for mentions of general farm conditions related to effects of cultivation tasks (See paragraph 0004); wherein the general farm conditions are selected from the group consisting of: soil type, soil structure, soil moisture, farm topology, crop planting pattern, historical rainfall, projected rainfall, historical temperature, and projected temperature (See paragraph 0004); and wherein, in the estimating step, the real-time data is selected from the group consisting of: air temperature, soil temperature, air humidity, soil moisture, soil surface imagery (See paragraph 0002, 0004, 0005). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Pfeiffer et al. with the AAPA by considering  the mentions of cultivation tasks are selected from the group consisting of: ploughing, deep ripping, harrowing, fertilizer spreading and other farm cultivation operations by tractors  wherein parsing the source of information further comprises parsing for mentions of general farm conditions related to effects of cultivation tasks; wherein the general farm conditions are selected from the group consisting of: soil type, soil structure, soil moisture, farm topology, crop planting pattern, historical rainfall, projected rainfall, historical temperature, and projected temperature; and wherein, in the estimating step, the real-time data is selected from the group consisting of: air temperature, soil temperature, air humidity, soil moisture, soil surface imagery since it would help to have better farming and to be able to know the experience level and or effectiveness of operators for a given tractor service type to improve the farming.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661